Citation Nr: 0006960	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-37 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $3,372.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1942 to September 
1945. The veteran died in November 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the Committee 
on Waivers and Compromises (Committee) of the of the 
Columbia, South Carolina, Regional Office (RO) of the VA.  
The notice of disagreement was received in August 1995.  The 
statement of the case was sent to the appellant in September 
1995.  The substantive appeal was received in November 1995.


FINDING OF FACT

The overpayment of VA improved death pension benefits was not 
due to the appellant's fraud, misrepresentation or bad faith.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits is not precluded by fraud, 
misrepresentation, or bad faith on the appellant's part.  38 
U.S.C.A. §§ 5107(b), 5302(c) (West 1991); 38 C.F.R. §§  
1.962(b), 1.965(b) (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that she has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Historically, in July 1991, the appellant applied for VA 
death pension benefits.  In her application, she reported 
that her sole source of income was derived from benefits from 
the Social Security Administration (SSA).  In September 1991, 
the appellant was awarded entitlement to VA death pension 
benefits effective from August 1, 1991.  

Thereafter, in September 1992 and September 1993, Improved 
Pension Eligibility Verification Reports (EVRs) were received 
from the appellant in which she reported that her sole source 
of income was derived from benefits from the SSA and that she 
received no unearned income.  

In July 1994, the RO contacted the appellant and requested 
financial information.  Information was received from the 
appellant in which she reported financial information 
regarding unearned income received during 1991.  Thereafter, 
in January 1995, the appellant was informed that her VA death 
pension benefits were terminated effective from August 1, 
1991 (the date on which original payment commenced), based on 
the receipt of this income which made her countable income 
excessive for pension purposes.  This action resulted in the 
overpayment at issue.  The appellant subsequently requested a 
waiver of the recovery of that overpayment.  In a July 1995 
determination, the Committee found that the appellant had 
committed misrepresentation and that misrepresentation was a 
bar to granting a waiver.

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  
For fraud, consideration must be given to the definition of 
fraud delineated in the VA Office of General Counsel Opinion 
VAOPGC 4-85 (September 16, 1985).  In that opinion, the 
General Counsel (GC) held that the term "fraud," as used in 
38 U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), 
may be interpreted to mean an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining VA benefits, 
with knowledge that the misrepresentation of facts or the 
failure to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments ; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (1999).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  The phrase "bad faith" is also 
defined in the Veterans Benefits Administration (VBA) 
CIRCULAR 20-90-5, dated February 12, 1990, as a willful 
intention on the part of the claimant to seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."  However, a recent decision of the 
Court has invalidated the use of the above-cited italicized 
phrase as an appropriate basis for a bad faith determination.  
See Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, 
the Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase neglect or refuse to fulfill some 
duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

The Board notes that while the appellant's original 
application for VA pension as well as her subsequent EVRs did 
not disclose her interest income, the Board is unable to 
conclude that the high standards of fraud, misrepresentation 
or bad faith are met in this case.  

The record contains numerous correspondence from the 
appellant in which she asserts that she did not intentionally 
mislead the VA and relied upon the assistance of others when 
completing the various forms.  She indicated that she had 
been in very poor health (lung cancer), had a hearing 
disability and was in need of a hearing aid, is elderly, has 
no children, and relied upon various service representatives 
as well as her siblings who were also elderly and in poor 
health.  

With regard to the elements of fraud, the Board notes that 
the appellant essentially asserts that the first element, 
knowledge of facts upon which payments are based, is not met 
in this case due to her ignorance and misplaced reliance on 
others.  Based on a review of her extensive correspondence 
and the nature thereof, the Board believes that she did in 
fact rely primarily on others.  While this does not excuse 
her for reporting the inaccurate information as she signed 
the documents, it does show that she lacked bad intent when 
applying for the VA death pension benefits and the retention 
thereof.  

With regard to misrepresentation, the Board does not find 
that the appellant's inaccurate reporting of her income was 
willful due to the fact that she did not fully understand the 
documents that she signed and simply believed the incorrect 
advice of others.  Likewise, there was no bad faith as the 
Board does not find that the appellant was intentionally 
being deceptive.

Accordingly, the Board concludes that the record does not 
clearly establish that the appellant possessed knowledge that 
she was not entitled to the VA benefits which she applied for 
and began receiving.  To establish willful intent on her 
part, the record would essentially have to show that the 
appellant intentionally failed to disclose her full income 
for the express purpose of receiving benefits that she knew 
she would not receive or would no longer receive in the event 
that she did reveal such information.  The record in this 
case does not establish such an intent, and accordingly, the 
evidence is insufficient to establish the elements of fraud, 
misrepresentation or bad faith.  As noted, the Board is not 
stating the appellant does not bear the burden of fault in 
accurately reporting the income in full as this was her 
responsibility; however, her actions do not rise to the high 
level of fraud, misrepresentation or bad faith when taken in 
the context of her credible contentions.  

Inasmuch as VA has not met its burden of proof to establish 
fraud, misrepresentation or bad faith, waiver of recovery of 
the overpayment of death pension benefits is not precluded as 
a matter of law.  


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith.  




REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, the application of the 
standard of equity and good conscience must be considered.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument, and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  The application of each of the elements 
of the standard of equity and good conscience was not 
addressed by the RO in this case, nor has VA fulfilled its 
duty to assist the appellant in the development of evidence 
pertaining to that inquiry.  We find that the appellant would 
be prejudiced by the Board's consideration of that issue, in 
the circumstances of this case.  In order to properly 
consider the elements of the standard of equity and good 
conscience, the appellant should be provided an opportunity 
to submit evidence and argument in that regard to include the 
submission of a complete and current financial status report.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The appellant should be provided an 
opportunity to submit a complete and 
current financial status report. 

2.  The appellant and her representative 
should be provided an opportunity to 
submit argument and evidence with regard 
to the elements of the standard of equity 
and good conscience.

3.  The RO should readjudicate the 
appellant's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved death pension benefits 
under the standard of equity and good 
conscience.  If the action taken is 
adverse to the appellant, she should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



